Citation Nr: 0200217	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation greater than 50 percent from 
January 1999 to June 22, 2000, for post-traumatic stress 
disorder.

Entitlement to an evaluation greater than 50 percent from 
June 23, 2000, for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied a January 1999 claim 
for an increased disability evaluation for post-traumatic 
stress disorder (PTSD), in excess of 30 percent disabling.  
The veteran filed a notice of disagreement in December 1999, 
and upon DRO (decision review officer) review, the rating was 
increased to 50 percent disabling, effective January 1999.  
The veteran filed a substantive appeal in July 2000, 
indicating his continuing disagreement with the 50 percent 
evaluation.  Because the increase in the evaluation of the 
veteran's PTSD does not represent the maximum rating 
available for this disability, the veteran's claim for an 
increased evaluation for this condition remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993); see also Norris 
v. West, 12 Vet. App. 413, 420 (1999).

In a June 23, 2000 outpatient psychiatric appointment, the 
veteran asserted that his PTSD has worsened.  From review of 
the record the Board finds that the current 50 percent rating 
is appropriately reflected by evidence in the record to June 
22, 2000.  An increased rating for the period commencing June 
23, 2000 is addressed in the remand following the decision.

Increased Rating for the period from January 1999 to June 22, 
2000.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's PTSD is manifested by moderate to severe 
occupational and social impairment, depressed affect, 
disturbances of motivation and mood, persistent moderate to 
severe depression, sleep impairment, intrusive thoughts of 
combat experiences, flashbacks, nightmares, irritability, 
anxiety, and difficulty in establishing or maintaining 
effective or favorable relationships with people.

3. The veteran's PTSD is not manifested by such symptoms, as 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships that produced occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD, prior to June 23, 2000, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991& Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130 and Part 4, Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent to the issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist under 
the VCAA.  In reaching this conclusion, the Board notes that 
the RO has collected all identified medical records.  The 
veteran was provided notice of the applicable laws and 
regulations in rating decisions and statements of the case, 
and there is no indication in the record that there is any 
additional evidence that has not been associated with the 
claims file.

In an October 23, 2000 statement, the veteran's 
representative referenced the August 1999 VA compensation 
examination as inadequate for failure of prior review of the 
claims file.  However, review of this examination reveals 
that in the first paragraph, the examiner noted that the 
veteran's records were reviewed, he was interviewed, and the 
report was dictated.  Thus the Board is satisfied that the 
August 1999 examination was conducted with prior review of 
the veteran's records, and is thus adequate for rating 
purposes.  See Green v. Derwinski, 1 Vet. App. 121 (1991). 
Notably, this examination provided the basis for the rating 
decision in December 1999, granting an increase from 30 to 50 
percent.  Thus the Board finds that VA has satisfied its 
duties to notify and to assist the veteran, and further 
development and expending of VA's resources is unwarranted.  
Adjudication of this appeal, without remand to the RO for 
further consideration under the new law, poses no risk to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).

Background

Review of relevant medical records from 1998 through 
September 2000 reveals that the veteran has been followed at 
the VA for PTSD, as well as several unrelated conditions.  
Medications, individual therapy, and group psychotherapy have 
been recommended for his PTSD, but the veteran has not 
participated in group psychotherapy because he avoids crowds, 
and felt group therapy was useless to him.

April 1998 outpatient treatment notes show that the veteran 
was married twice, for one and three years, both ending 
because of his reported inability to express his feelings and 
his temper.  Mental status examination showed his speech was 
relevant and coherent.  He was withdrawn, with depressed and 
irritable affect and mood.  He complained of insomnia, with 
persistent nightmares of war experiences upon falling asleep, 
intermittent depression and crying spells.  He was alienated 
from relatives, denied being suicidal or homicidal, or having 
hallucinations or delusions.  Orientation, concentration, 
insight and judgment were noted as fair.

May 1998 notes show that medication helped him feel calmer.  
Sleep improved but flashbacks in bed continued.  The examiner 
observed the veteran to be socially isolative, possibly due 
to a narcissistic disorder.  Formal cognitive examination was 
found to be intact by evidence of normal orientation, with no 
problem naming objects, and abstract reasoning with proverb 
interpretation was intact.  He made one error with serial 7s 
which he carried throughout the task.  He denied any 
psychotic episodes, and estimated GAF score was 45.

Notes of July 1998 revealed anxieties connected to applying 
for pension.  He was reluctant to attend group setting 
therapy.  He was bothered by intrusive thoughts about combat, 
especially late at night, and felt that people were 
unfriendly since he moved from California to Western 
Pennsylvania.  He reported having been a sociology teacher 
with an interest in studying religion.  In December 1998 the 
veteran was again noted to isolate himself because he had no 
tolerance with other people.  Medication was increased.

Review of 1999 VA outpatient treatment generally reveals that 
the veteran reported moderate to severe depression and 
avoidance of crowds.  He reported sleep problems, complained 
of memories of war triggered by seeing films and news about 
the war in Europe, and was tearful in describing these 
memories.  He reported a worsening of symptoms such as poor 
sleep of approximately 2-3 hours a night, which improved with 
medication.  He complained of diminishing tolerance and 
patience, anxiety and lack of motivation, but denied 
suicidality.  His GAF score was estimated at 50.

Specifically, in March 1999, he reported worsening of 
symptoms of flashbacks and depression, poor sleep and 
irritability with others, and ruminations on war experiences 
with more vivid recollections.  In June 1999, he complained 
of being upset in listening to other veterans discuss combat 
experiences.  His GAF score was estimated at 55.  In July 
1999, it was reported that although he enjoyed spending time 
in the library reading classics, and found therapy with the 
psychiatrist helpful, he reported depression.  Estimated GAF 
score was 50.

On VA compensation examination in August 1999, the examiner 
noted that the veteran was retired, productive and active, 
engaging in a variety of solitary activities such as daily 
exercises, going to the woods, church, or to the library, and 
reading in the evenings or watching television.  The veteran 
reported isolating himself, having minimal contact with his 
immediate and extended family, and that he found most 
conversations and behaviors of others useless and boring.  He 
denied any history of substance abuse.  Subjective complaints 
were of frequent, recurrent, and intrusive, distressing 
recollections of his war time experiences.  He reported daily 
dreams, flashbacks, hyper-reactivity and intense 
psychological distress on exposure to stimuli that symbolize 
or resemble wartime traumatic events.  He indicated that he 
avoids people, thoughts, conversations, and feelings 
associated with recollections of the trauma.  He reported an 
exaggerated startle response and was somewhat hypervigilant.

Social and industrial behavior evaluation disclosed that the 
veteran reported having a significant degree of depression, 
apparently secondary to his wartime trauma.  His mood was 
depressed most of the day, with insomnia, and he had 
recurrent thoughts of death which were comforting.  However, 
he denied any active suicidal ideation.  Mental status 
examination revealed that hygiene and grooming were good.  He 
was alert and oriented, with speech which was fluent, 
coherent, goal-directed and 
of normal rate.  Affect was depressed, and occasionally 
irritable.  The veteran denied any psychotic symptoms or 
auditory hallucinations, ritualistic behaviors or impaired 
impulse control.  He exhibited no cognitive impairment.  His 
insight and judgment appeared intact, and concentration was 
good.  Diagnosis was AXIS I: chronic post traumatic stress 
disorder.  AXIS IV was psychosocial stressors related to 
PTSD, and financial difficulty.  His GAF was assessed at 50-
55.  The examiner concluded that the veteran suffered from 
PTSD and depression secondary to PTSD; and that although he 
was retired, his symptoms did interfere with his ability to 
function socially, and had worsened over the last several 
years such that he experienced them more severely as he aged.

September 1999 treatment notes disclose feelings of boredom, 
and memories of war experiences which he felt were somewhat 
helped by his medications.  He felt his PTSD symptoms were 
not much improved.  The examiner noted his PTSD as stable.  
Initially, the RO denied an increased rating from 30 percent, 
but upon review by the DRO, in December 1999, the rating was 
increased to 50 percent.

In March 2000 outpatient treatment notes, the veteran 
reported being depressed, with no suicidal or homicidal 
feelings.  He discontinued medications for PTSD because his 
intuition told him to.  He expressed anxiety about his 
unsuccessful marriages and being at a loss since leaving the 
service.  He reported 2-3 hours sleep at night, with 
occurrence of flashbacks.  In April 2000, he reported 
feelings of getting weaker emotionally with age, and 
experiencing "spells of pretty severe depression" during 
which his brother helped calm him down.  His medication for 
PTSD was increased.

In May 2000 outpatient treatment notes, the examiner reported 
that the veteran constantly invalidated any attempts to 
improve his condition, and was not receptive to therapy, 
refusing group therapy.  The veteran reported dwelling on 
wartime experiences and having spells of severe depression, 
occasional crying, situational and spontaneous irritability 
with others, difficulty dealing and interacting with people, 
and anxiety.  There was improved sleep with medication.  He 
denied hallucinations, delusions, but complained of appetite 
loss and increasing flashbacks.  He reportedly had a very 
negative attitude about his situation, but denied any 
suicidal ideation.  The veteran admitted to discontinuing his 
medications with the exception of those prescribed for sleep.

In a June 23, 2000, outpatient treatment note, the veteran 
complained of anxiety and irritability, but denied suicidal 
ideation, hallucinations, and delusions.  The veteran was not 
working out as much as he used to, appetite was depressed, he 
was losing weight, and was persistently depressed.  The 
examiner quoted the veteran's statements that in general he 
has been "getting worse... my tolerance and patience have been 
diminishing."  His sleep was also getting worse.  His PTSD 
medication was increased.  Medical records from June through 
September 2000 were for unrelated conditions.  He appeared 
without an appointment at the psychiatrist's office in 
October 2000, for medication, having missed one previous 
appointment and canceled another.  He did not stay.


Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When evaluating the level of disability for the mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 of VA's Schedule for Rating Disabilities (Rating 
Schedule).  Under this diagnostic code a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and ineffectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted when there 
is total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. Part 
4, Diagnostic Code 9411.  The Board notes that Diagnostic 
Code 9411 requires, for the 50 percent rating, that the 
occupational and social impairment with reduced reliability 
and productivity be "due to such symptoms as...."  It does 
not require that a majority of the listed symptoms be 
present.

The record from 1998 through October 2000 shows that the 
veteran was assigned GAF scores of 45 in May 1998, 55 in June 
1999, 50 in July 1999, and 50-55 in August 1999 compensation 
examination.  A GAF score of 41 to 50 indicates the examinee 
has serious symptoms or a serious impairment of social, 
occupational or school functioning, and  a GAF of 51-60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
("DSM-IV").  The veteran's GAF scores of 45 to 55 indicate 
moderate to severe difficulty in social and occupational 
functioning, but do not conclusively demonstrate the level of 
impairment.  The Board must therefore look at other factors 
in the record.

Under provisions of the rating schedule, a 70 percent rating 
is warranted where the evidence demonstrates deficiencies in 
most areas (such as work, school, family relations, judgment, 
thinking, or mood) if those deficiencies are caused by 
symptoms that are generally more serious than the symptoms 
listed under the 50 percent rating.  The evidence does not 
reflect such serious deficiencies in work, family relations, 
judgment, thinking, and mood.  Additionally, to warrant a 70 
percent rating, the impairments must have been caused by 
symptoms such as suicidal ideation, obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, near 
continuous panic or depression, spatial orientation, neglect 
of hygiene or personal appearance, or severe inability to 
establish and maintain effective relationships.  These 
symptoms are not present.  From review of the record, the 
criteria for a 70 percent rating for PTSD are not met.

The record shows that the veteran's PTSD is chronic and 
moderate to severe with moderate to severe depression, which 
is supported by GAF scores between 45 and 55.  His PTSD 
symptoms include anxiety and nightmares, flashbacks, 
recurrent and intrusive memories of war experiences, many of 
them triggered by films, television, news and conversations, 
hypervigilance, and significant startle response.  The 
veteran experiences difficulty falling and staying asleep, 
recurrent non-suicidal thoughts of death, avoidance of people 
and crying spells.  There are no suicidal and homicidal 
thoughts, or delusions and hallucinations.  He refuses to go 
to group therapy because he is emotionally labile around 
combat issues relative to other combat veterans, and feels it 
will be useless to him.  In August 1999 VA examination, it 
was noted that his judgment, cognitive status and insight 
were good, and he enjoyed solitary intellectual pastimes and 
other activities, although his affect was depressed, and the 
examiner stated that his symptoms interfered with his ability 
to function socially.

Considering the GAF scores in light of the evidence of 
record, the Board finds that the veteran's current 50 percent 
evaluation is adequate and more reflective of the level of 
disability attributable to his service-connected PTSD, and 
the criteria for a higher schedular rating over 50 percent 
for PTSD are not more nearly approximated.  See 38 C.F.R. § 
4.7.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991& Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).

Finally, this case has not presented evidence of such an 
exceptional or unusual disability picture with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards beyond the impairment 
acknowledged by the schedular rating.  Thus, referral of the 
case to appropriate VA officials for consideration of an 
extra-schedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The claim for a rating greater than 50 percent for PTSD, for 
the period prior to June 23, 2000, is denied.


Increased Rating for the period from June 23, 2000

REMAND

Also before the Board is the claim for a rating evaluation in 
excess of 50 percent for the period after June 23, 2000, when 
the veteran asserted that his disability has worsened.  A new 
examination is indicated when a veteran asserts that his 
disability has increased in severity since the last 
examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
In this regard, the Board notes that the veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
However, while regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991). Furthermore, under the VCAA as 
discussed in the above decision, the Secretary is required to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C. § 5103A(d)).

Since the veteran has alleged his disability has worsened, 
the Board finds that a medical examination is necessary to 
determine the current level of disability of his PTSD.  
Additionally, all relevant records of treatment for PTSD from 
June 23, 2000, should be obtained by the RO.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).
The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2001).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.

Accordingly, this case is REMANDED for the following actions:

1. The RO should take appropriate steps to 
contact the veteran in order to request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for complaints 
regarding his service-connected PTSD from 
June 2000 to the present.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
to include all VA treatment records, 
which have not been previously secured.

2. The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.

3. The examiner is advised that the criteria 
for a 100 percent evaluation for PTSD are 
as follows: Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

4. The examiner is further advised that the 
criteria for a 70 percent evaluation are 
as follows: Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

5. The examiner is requested to comment on 
whether any of the criteria for the 70 or 
100 percent evaluation are found to be 
present.  The examiner should also assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV).  All findings, 
reasons, and bases should be reported in 
legible or typewritten report(s).  
Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

6. The RO should ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 are fully complied with 
and satisfied.  Following completion of 
the development requested above, the RO 
should review the veteran's claim for an 
increased rating from June 23, 2000, for 
PTSD.

7. If any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. §  20.1100(b) 
(2001).

 

